  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


FABIAN JAMES PATTERSON,         )
                                )
     Plaintiff,                 )
                                )       CIVIL ACTION NO.
     v.                         )        2:18cv541-MHT
                                )             (WO)
ROIANNE HOULTON FRITH           )
CONNER,                         )
                                )
     Defendant.                 )

                            JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Plaintiff's        objections   (doc.   no.   22)   are

overruled.

    (2) The       United      States    Magistrate     Judge's

recommendation (doc. no. 21) is adopted to the extent

set forth in the memorandum opinion.

    (3) Defendant's motion to dismiss (doc. no. 11) is

granted.

    (4) Defendant’s motion to dismiss (doc. no. 16) is
denied as moot.

      (5)   Plaintiff’s      claims     against      defendant     are

dismissed with prejudice, except that, to the extent

plaintiff seeks to challenge the constitutionality of

his   convictions       through    appropriate      post-conviction

relief, his claims are dismissed without prejudice.

      (6) Plaintiff’s motion to continue in lawsuit (doc.

no. 15) is denied as moot.

      (7) Plaintiff’s motion to proceed (doc. no. 17) is

denied as moot.

      (8) Plaintiff’s motion to amend the complaint (doc.

no. 20) is referred back to the magistrate judge for

reconsideration.

      It is further ORDERED that costs are taxed against

plaintiff, for which execution may issue.

      The clerk of the court is DIRECTED to enter this

document    on   the    civil     docket   as   a   final   judgment

pursuant    to   Rule   58   of   the   Federal     Rules   of   Civil

Procedure.


                                   2
      This case is not closed, and is referred back to

the    United   States   Magistrate   Judge   for   further

proceedings.

      DONE, this the 20th day of March, 2019.


                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE




                             3
